VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.

ACKNOWLEDGEMENT AND AGREEMENT




This Acknowledgement and Agreement is furnished pursuant to that certain
Securities Purchase Agreement, dated as of August 10, 2009 (the “ Agreement”),
by and among Valley Forge Composite Technologies, Inc., a Florida corporation
(the “ Company”), and the investors listed on the Schedule of Buyers attached
thereto.  (Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.)  




The undersigned, Louis J. Brothers, Chief Executive Officer of the Company,
hereby acknowledges on behalf of the Company in his capacity as an officer of
the Company that the consummation of the transactions contemplated by the
Agreement shall constitute a “ Dilutive Issuance” (as such term is defined in
each of the Prior Notes and Prior Warrants, each as defined in the Agreement).
So as to facilitate the transactions contemplated by the Agreement, each of MKM
Opportunity Master Fund, Ltd. (“ MKM”) and the Company hereby agree as follows:




(a)

Notwithstanding the provisions of Section 2 of each of the Prior Warrants, no
adjustment shall be made to the Prior Warrants as a result of the issuance by
the Company of the Common Shares and Warrants at the Closing.  Each of MKM and
the Company acknowledge that the “Exercise Price” (as defined in each of the
Prior Warrants) of each of the Prior Warrants shall remain at $0.20 following
the consummation of the Closing; and




(b)

Notwithstanding the provisions of Section 7(a) of each of the Prior Notes, MKM
hereby waives the application of Section 7(a) of the Prior Notes so that the
issuance by the Company of the Common Shares and Warrants at the Closing shall
not result in an adjustment to the “Conversion Price” (as defined in each of the
Prior Notes) in accordance with the provisions of Section 7(a) of the Prior
Notes.




MKM further acknowledges that the Company has complied with Section 4(m) of the
Prior Securities Purchase Agreements with respect to the transactions
contemplated by the Agreement.




IN WITNESS WHEREOF, the undersigned has executed this Acknowledgement and caused
this Acknowledgement to be delivered to MKM as of August 10, 2009.




 

                                                                                                                
/s/ Louis J. Brothers 

Louis J. Brothers, President and

Chief Executive Officer

Acknowledged and Agreed:




MKM OPPORTUNITY MASTER FUND, LTD.







By: /s/ David Skriloff

David Skriloff, Portfolio Manager












